     Case 2:18-cv-00377-TLN-CKD Document 27 Filed 07/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   AMERICAN RIVER AG. INC.,                            No. 2:18-cv-00377-TLN-CKD

12                       Plaintiff,                      ORDER

13            v.
14   GLOBAL NATURAL, LLC, et al.,
15                       Defendants.
16

17

18            Plaintiff, a California Corporation, has filed this action alleging various breach of contract

19   claims and a breach of express warranty claim against Defendants. On June 10, 2020, the

20   magistrate judge filed findings and recommendations herein which were served on the parties and

21   which contained notice that any objections to the findings and recommendations were to be filed

22   within fourteen days. No objections were filed.

23            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

24   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

25   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

26   1983).

27            The Court has reviewed the applicable legal standards and, good cause appearing,

28   concludes that it is appropriate to adopt the Proposed Findings and Recommendations in full.
                                                        1
     Case 2:18-cv-00377-TLN-CKD Document 27 Filed 07/28/20 Page 2 of 2

 1         Accordingly, IT IS ORDERED that:

 2         1. The Proposed Findings and Recommendations, filed June 10, 2020, are ADOPTED.

 3         2. Plaintiff’s motion for default judgment (ECF No. 18) is GRANTED.

 4         3. Judgment is entered in Plaintiff’s favor and against Defendants.

 5         4. Plaintiff is awarded $1,254,031.62 jointly and severally against Defendants Global

 6         Natural and Michael Spangler.

 7         5. Plaintiff additionally is awarded $157,430.30 from Global Natural and $50,275.59 in

 8         prejudgment interest from Global Natural.

 9       6. Costs against Defendants are assessed in the amount of $659.96.
     DATED: July 27, 2020
10

11

12

13                                                           Troy L. Nunley
                                                             United States District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
